UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

SIERRA CLUB,
            Plaintiff,
       v.
GINA MCCARTHY, in her official capacity               Civil Action No. 15-2264 (CKK)
as Administrator of the United States
Environmental Protection Agency,
            Defendant.
                                         ORDER
                                      (April 11, 2016)
     Plaintiff Sierra Club filed this action to compel the Administrator of the United States
Environmental Protection Agency to take certain actions mandated by the Clear Air Act,
42 U.S.C. § 7401 et seq. The agency has now taken those actions. See Def.’s [12] Notice
(citing Findings of Failure to Submit State Implementation Plans Required for Attainment
of the 2010 1-Hour Primary Sulfur Dioxide National Ambient Air Quality Standard
(NAAQS), 81 Fed. Reg. 14,736 (Mar. 18, 2016)). The parties now agree that the claims in
this case are moot as a result of those actions. See Pl.’s [13] Response to Def.’s Mot. to
Dismiss Complaint as Moot. Both parties request that the Court dismiss this case as moot.
They also jointly request a 60-day period to attempt to resolve by negotiation Plaintiff’s
request for attorneys’ fees and costs before filing any such motion in this Court.
    For these reasons, its hereby ORDERED that Defendant’s [11] Motion to Dismiss
Complaint as Moot is GRANTED. The Complaint is DISMISSED AS MOOT, and this
action is DISMISSED in its entirety.

    It is further ORDERED that the deadline to file a motion for costs of litigation
(including attorneys’ fees) for activities performed during the course of this litigation is
hereby set for June 13, 2016.

    It is further ORDERED that the parties shall seek to resolve informally any claim for
costs of litigation (including attorneys’ fees) during that time, and, if they cannot do so,
Plaintiff shall file any motion requesting costs and attorneys’ fees by no later than June
13, 2016.

       SO ORDERED.
       This is a final, appealable order.
                                                          /s/
                                                       COLLEEN KOLLAR-KOTELLY
                                                       United States District Judge